DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 06/21/2022 has been entered.
 
Response to Arguments
In response to 35 USC 103, filed 06/21/2022, Applicant argues that Lee does not teach “stored in a memory accessible by a graphics processing unit (GPU) and to render the first display content on a display device”.
Lee teaches “stored in a memory accessible by a graphics processing unit (GPU) and to render the first display content on a display device” (Lee discloses CPU 104 and/or GPU 106 may generate timestamps and/or store the generated timestamps in a suitable portion of memory unit 112 [0043]. The image shown in video window 310 also corresponds to a frame of highlight video compilation 307.2 corresponding to a time of 2:32. Video frame at 2:32, as shown in video window 310, may display one or more sensor parameter values that were measured at a time subsequent to those that caused the video clip to be initially tagged [0085-0087]. Highlight application module 114 is a portion of memory unit 112 configured to store instructions, that when executed by CPU 104 and/or GPU 106, cause CPU 104 and/or GPU 106 to perform various acts. Displaying one or more video clips [0055] [0026]” This shows storing information in the memory that is accessible by the GPU. Wherein the information is the timestamp. The reference also shows displaying the content.

In response to 35 USC 103, filed 06/21/2022, to independent claims 1, 13, and 20 and along with their respective dependent claims, regarding limitations “generating a first hash code in view of the current content; initiating one or more content rendering operations to embed the current content, the first timestamp, and the first hash code in first display content; retrieving, a second timestamp and a second hash code from second display content that is stored in the memory; comparing the first hash code to the second hash code retrieved from the second display content”.	
Applicant’s argument have been considered but are moot, because the newly recited amendment does not rely on the newly recited reference being applied to the prior rejection of record or any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 3-20 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding independent claims 1, 13, and 20 recite “generating a first timestamp in view of a time at which the application sends the current content; generating a first hash code in view of the current content”. The metes and boundaries of the claim language of “in view of” is unclear. The claim language is unclear who, what, and how the timestamp and hash code are being viewed (e.g., who is viewing the timestamp, how is the timestamp and hash code are being generated, etc.). The claim is indefinite since the boundaries of the subject matter are not clearly delineated and the scope is unclear in light of the specification.  The claim limitation does not indicate that “generating the timestamp is based on a time at which the application sends the current content; generating a first hash code based on the current content”. For the purpose of examination, the examiner is interpreting as generating a first timestamp of the content and generating a hash code of the content.

Regarding independent claims 1, 13, and 20 recite “initiating one or more content rendering operations to embed the current content, the first timestamp, and the first hash code in first display content that is stored in a memory accessible by a graphics processing unit (GPU) and to render the first display content on a display device”. The claim limitation indicates that the first hash code in first display content, however the claim limitations before this claim limitation recites “generating a first hash code in view of the current content”. Unclear whether there is two different content or the contents are the same. For the purpose of examination, the examiner is interpreting as the same content.

Regarding independent claims 1, 13, and 20 recite “the first hash code in first display content that is stored in a memory accessible by a graphics processing unit (GPU); retrieving, a second timestamp and a second hash code from second display content that is stored in memory of the GPU…”. The claim language of “stored” is a past tense word. Before the initiating step, the claim indicates a generation of timestamp and hash code. There is no claim limitation of storing these information into the memory in order to retrieve these information from the memory. Therefore, there is no antecedence basis for this in the claims.  

Claim 3-12, and 14-19 falls together accordingly since they do not cure the deficiencies in claims 1, 13, and 20.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 5, 7, 13, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160225410, hereinafter Lee) in view of Morgan (US 20110099462), and in further view of Koeppel et al. (US 20160063478, hereinafter Koeppel).

Re. claim 1, Lee discloses a method comprising: receiving, by a processing device of a computer system, current content from an application (Lee discloses CPU 104 and/or GPU 106 may generate timestamps and/or store the generated timestamps in a suitable portion of memory unit 112 [0043]. The image shown in video window 310 also corresponds to a frame of highlight video compilation 307.2 corresponding to a time of 2:32 [0085]. Receiving one or more highlight video compilations from recording device [0063]. These videos may be presented and/or prioritized based upon any suitable number of characteristics, such as randomly selected video clips, a number of video clips taken within a certain time period, etc. [0098]);
generating a first timestamp in view of a time at which the application sends the current content (Lee discloses determine a first event time and a second event time based on a sensor parameter values generated by a sensor and generate a highlight video clip of the first physical event and the second physical event by selecting a first video time window and a second video time window from the one or more video clips such that the first video time window begins before and ends after the first event time and the second video time window begins before and ends after the second event time [0003]. CPU 104 and/or GPU 106 may generate timestamps and/or store the generated timestamps in a suitable portion of memory unit 112 [0043]. The image shown in video window 310 also corresponds to a frame of highlight video compilation 307.2 corresponding to a time of 2:32 [0085]. Highlight application module 114 is a portion of memory unit 112 configured to store instructions, that when executed by CPU 104 and/or GPU 106, cause CPU 104 and/or GPU 106 to perform various acts [0055]);
stored in a memory accessible by a graphics processing unit (GPU) and to render the first display content on a display device; memory of the GPU of the computer system and displayed on the display device (Lee discloses CPU 104 and/or GPU 106 may generate timestamps and/or store the generated timestamps in a suitable portion of memory unit 112 [0043]. The image shown in video window 310 also corresponds to a frame of highlight video compilation 307.2 corresponding to a time of 2:32. Video frame at 2:32, as shown in video window 310, may display one or more sensor parameter values that were measured at a time subsequent to those that caused the video clip to be initially tagged [0085-0087]. Highlight application module 114 is a portion of memory unit 112 configured to store instructions, that when executed by CPU 104 and/or GPU 106, cause CPU 104 and/or GPU 106 to perform various acts. Displaying one or more video clips [0055] [0026], storing information in the memory that is accessible by the GPU);
Although Lee discloses accessing the timestamp from the memory with GPU and comparing timestamps, Lee does not explicitly teach but Morgan teaches generating a first hash code in view of current content (Morgan teaches hash codes are generated [0005]. The hash codes of selected content may be recalculated and checked against the stored hashes at corresponding time labels [0016] [0014]);
initiating one or more content rendering operations to embed the current content, the first timestamp, and the first hash code in first display content (Morgan teaches segments of audio or segments of video includes timecode and hash code [0015] [0020]. The hash codes of selected content may be recalculated and checked against the stored hashes at corresponding time labels, and success or error notifications generated (“success or error notification shows an operation with the information”) [0016] Figs. 2 and 3);
retrieving, a second timestamp and a second hash code from second display content that is stored in the memory (Morgan teaches Metadata storage 320 stores the N-tuples 312 corresponding to video data 310. Metadata storage 318 stores the N-tuples 316 corresponding to audio data 314 [0015]. The essence may then be decoded by decoder 416, 422 for subsequent display or processing [0017] Figs. 3 and 4);
comparing the first hash code to the second hash code retrieved from the second display content (Morgan teaches upon retrieval from storage, the hash codes are generated for the retrieved essence and compared to the stored hash codes to verify that the content has not been modified [0005]); and 
responsive to determining that the second timestamp does not correspond to the current time of the computer system or the first hash code does not match the second hash code, determining that the display content displayed on the display device is outdated (Morgan teaches Upon retrieval from storage, the hash codes are generated for the retrieved essence and compared to the stored hash codes to verify that the content has not been modified [0005]. The hash codes of selected content may be recalculated and checked against the stored hashes at corresponding time labels, and success or error notifications generated as desired [0016]. Content is displaying [0017-0018][0021]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lee to include the content to be embedded with hash code and timestamp to display content as disclosed by Morgan. One of ordinary skill in the art would have been motivated for the purpose of error checking and verifying the content (Morgan [0004-0005]).
Although Lee and Morgan discloses timestamps (Lee [0043]), the combination of Lee-Morgan do not explicitly teach but Koeppel teaches comparing a current time of the computer system to the second time stamp retrieved form the second display content (Koeppel teaches SWD processor may check a timestamp associated with the received or recalled account information, in step 634. For example, processor may compare the timestamp to a current time from an internal clock to determine the age of the account information. If the difference between the timestamp and the current time is greater than a predetermined amount, then in step 636 may provide an indication on display that the account information is “old” (i.e. not current account information). If the account information is at least one hour old, display may include an icon to inform user that the account information is older information [0071] [0035]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee-Morgan to include comparing a current time of the computer system to the second time stamp retrieved form the second display content as disclosed by Koeppel. One of ordinary skill in the art would have been motivated for the purpose of ensuring the correct account information is displayed and/or that the information display is secure (Koeppel [0004-0005]).

Re. claim 5, the combination of Lee-Morgan-Koeppel teach the method of claim 1.
Morgan further teaches in response to determining that the content displayed on the display device is outdated, initiating, by the computer system, a remedial action to remedy the outdated content displayed on the display device (Morgan teaches The hash codes of selected content may be recalculated and checked against the stored hashes at corresponding time labels, and success or error notifications generated as desired [0016]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lee to include in response to determining that the content displayed on the display device is outdated, initiating, by the computer system, a remedial action to remedy the outdated content displayed on the display device as disclosed by Morgan. One of ordinary skill in the art would have been motivated for the purpose of error checking and verifying the content (Morgan [0004-0005]).

Re. claim 7, the combination of Lee-Morgan-Koeppel teach the method of claim 1.
Although Morgan discloses the first hash code matches the second hash code determining that the display content displayed on the display device is up to date (Morgan [0005], [0016-0021]), the combination of Lee-Morgan do not explicitly teach but Koeppel teaches responsive to determining that the second timestamp corresponds to the current time of the computer system determining that the display content displayed on the display device s up to date (SWD 110 processor 220 may check a timestamp associated with the received or recalled account information, in step 634. For example, processor 220 may compare the timestamp to a current time from an internal clock to determine the age of the account information. If the difference between the timestamp and the current time is greater than a predetermined amount, then in step 636 SWD 110 may provide an indication on display 210 that the account information is “old” (i.e. not current account information). If the account information is at least one hour old, display 210 may include an icon to inform user 130 that the account information is older information [0071]. Transceiver 240 may include one or more communication modules for establishing bidirectional wireless communication between SWD 110 and mobile device 120. Transceiver 240 may be configured to send requests and receive account information and settings when SWD 110 is active. Furthermore, transceiver 240 may be configured to continue receiving account information and control signals while SWD 110 is in a "sleep" or "deactivated" state [0035]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee-Morgan to include responsive to determining that the second timestamp corresponds to the current time of the computer system determining that the display content displayed on the display device s up to date as disclosed by Koeppel. One of ordinary skill in the art would have been motivated for the purpose of ensuring the correct account information is displayed and/or that the information display is secure (Koeppel [0054]).

Re. claim 13, Lee discloses a system comprising:
a memory device (Lee discloses a memory [0003]);
a processing device, coupled to the memory (processor and memory [0003]); and
a plurality of display devices (devices [0003] Figs 3a-3b), wherein each display device is coupled to the processing device, wherein the processing device is to: 
receive current content from an application (Lee discloses CPU 104 and/or GPU 106 may generate timestamps and/or store the generated timestamps in a suitable portion of memory unit 112 [0043]. The image shown in video window 310 also corresponds to a frame of highlight video compilation 307.2 corresponding to a time of 2:32 [0085]. Receiving one or more highlight video compilations from recording device [0063]. These videos may be presented and/or prioritized based upon any suitable number of characteristics, such as randomly selected video clips, a number of video clips taken within a certain time period, etc. [0098]);
generate a first timestamp in view of a time at which the application sends the current content (Lee discloses determine a first event time and a second event time based on a sensor parameter values generated by a sensor and generate a highlight video clip of the first physical event and the second physical event by selecting a first video time window and a second video time window from the one or more video clips such that the first video time window begins before and ends after the first event time and the second video time window begins before and ends after the second event time [0003]. CPU 104 and/or GPU 106 may generate timestamps and/or store the generated timestamps in a suitable portion of memory unit 112 [0043]. The image shown in video window 310 also corresponds to a frame of highlight video compilation 307.2 corresponding to a time of 2:32 [0085]. Highlight application module 114 is a portion of memory unit 112 configured to store instructions, that when executed by CPU 104 and/or GPU 106, cause CPU 104 and/or GPU 106 to perform various acts [0055]);
stored in a memory accessible by a graphics processing unit (GPU) and to render the first display content on a display device; memory of the GPU of the computer system and displayed on the display device (Lee discloses CPU 104 and/or GPU 106 may generate timestamps and/or store the generated timestamps in a suitable portion of memory unit 112 [0043]. The image shown in video window 310 also corresponds to a frame of highlight video compilation 307.2 corresponding to a time of 2:32. Video frame at 2:32, as shown in video window 310, may display one or more sensor parameter values that were measured at a time subsequent to those that caused the video clip to be initially tagged [0085-0087]. Highlight application module 114 is a portion of memory unit 112 configured to store instructions, that when executed by CPU 104 and/or GPU 106, cause CPU 104 and/or GPU 106 to perform various acts. Displaying one or more video clips [0055] [0026], storing information in the memory that is accessible by the GPU).
Although Lee discloses accessing the timestamp from the memory with GPU and comparing timestamps, Lee does not explicitly teach but Morgan teaches generate a first hash code in view of current content (Morgan teaches hash codes are generated [0005]. The hash codes of selected content may be recalculated and checked against the stored hashes at corresponding time labels [0016] [0014]);
initiate one or more content rendering operations to embed the current content, the first timestamp, and the first hash code in first display content (Morgan teaches segments of audio or segments of video includes timecode and hash code [0015] [0020]. The hash codes of selected content may be recalculated and checked against the stored hashes at corresponding time labels, and success or error notifications generated (“success or error notification shows an operation with the information”) [0016] Figs. 2 and 3);
retrieve a plurality second timestamp and a plurality of second hash code from second display content that is stored in the memory (Morgan teaches Metadata storage 320 stores the N-tuples 312 corresponding to video data 310. Metadata storage 318 stores the N-tuples 316 corresponding to audio data 314 [0015]. The essence may then be decoded by decoder 416, 422 for subsequent display or processing [0017] Figs. 3 and 4);
compare the first hash code to each of the plurality of second hash codes retrieved from the second display content (Morgan teaches upon retrieval from storage, the hash codes are generated for the retrieved essence and compared to the stored hash codes to verify that the content has not been modified [0005]); and 
responsive to determining that the second timestamp does not correspond to the current time of the computer system or the first hash code does not match the second hash code, determining that the display content displayed on the display device is outdated (Morgan teaches Upon retrieval from storage, the hash codes are generated for the retrieved essence and compared to the stored hash codes to verify that the content has not been modified [0005]. The hash codes of selected content may be recalculated and checked against the stored hashes at corresponding time labels, and success or error notifications generated as desired [0016]. Content is displaying [0017-0018][0021]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lee to include the content to be embedded with hash code and timestamp to display content as disclosed by Morgan. One of ordinary skill in the art would have been motivated for the purpose of error checking and verifying the content (Morgan [0004-0005]).
Although Lee and Morgan discloses timestamps (Lee [0043]), the combination of Lee-Morgan do not explicitly teach but Koeppel teachescompare a current time of the system to each of the plurality of second timestamps, wherein each of the plurality of second timestamps retrieved form the display content that is stored in the one or more memories (Koeppel teaches SWD processor may check a timestamp associated with the received or recalled account information, in step 634. For example, processor may compare the timestamp to a current time from an internal clock to determine the age of the account information. If the difference between the timestamp and the current time is greater than a predetermined amount, then in step 636 may provide an indication on display that the account information is “old” (i.e. not current account information). If the account information is at least one hour old, display may include an icon to inform user that the account information is older information [0071] [0035]. one or more devices for displaying account information [0032]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee-Morgan to include a current time of the system to each of the plurality of second timestamps, wherein each of the plurality of second timestamps retrieved form the display content that is stored in the one or more memories as disclosed by Koeppel. One of ordinary skill in the art would have been motivated for the purpose of ensuring the correct account information is displayed and/or that the information display is secure (Koeppel [0004-0005]).

Re. claim 20, Lee discloses a non-transitory device-readable medium storing instructions that, when executed by a processing device associated with a computer system, cause the processing device to perform operations (Lee discloses memory unit 112 may be a computer-readable non-transitory storage device that may include any combination of volatile (e.g., a random access memory (RAM), or non-volatile memory (e.g., battery-backed RAM, FLASH, etc.) [0054])  comprising: receiving, by a processing device of a computer system, current content from an application (Lee discloses CPU 104 and/or GPU 106 may generate timestamps and/or store the generated timestamps in a suitable portion of memory unit 112 [0043]. The image shown in video window 310 also corresponds to a frame of highlight video compilation 307.2 corresponding to a time of 2:32 [0085]. Receiving one or more highlight video compilations from recording device [0063]. These videos may be presented and/or prioritized based upon any suitable number of characteristics, such as randomly selected video clips, a number of video clips taken within a certain time period, etc. [0098]);
generating a first timestamp in view of a time at which the application sends the current content (Lee discloses determine a first event time and a second event time based on a sensor parameter values generated by a sensor and generate a highlight video clip of the first physical event and the second physical event by selecting a first video time window and a second video time window from the one or more video clips such that the first video time window begins before and ends after the first event time and the second video time window begins before and ends after the second event time [0003]. CPU 104 and/or GPU 106 may generate timestamps and/or store the generated timestamps in a suitable portion of memory unit 112 [0043]. The image shown in video window 310 also corresponds to a frame of highlight video compilation 307.2 corresponding to a time of 2:32 [0085]. Highlight application module 114 is a portion of memory unit 112 configured to store instructions, that when executed by CPU 104 and/or GPU 106, cause CPU 104 and/or GPU 106 to perform various acts [0055]);
stored in a memory accessible by a graphics processing unit (GPU) and to render the first display content on a display device; memory of the GPU of the computer system and displayed on the display device (Lee discloses CPU 104 and/or GPU 106 may generate timestamps and/or store the generated timestamps in a suitable portion of memory unit 112 [0043]. The image shown in video window 310 also corresponds to a frame of highlight video compilation 307.2 corresponding to a time of 2:32. Video frame at 2:32, as shown in video window 310, may display one or more sensor parameter values that were measured at a time subsequent to those that caused the video clip to be initially tagged [0085-0087]. Highlight application module 114 is a portion of memory unit 112 configured to store instructions, that when executed by CPU 104 and/or GPU 106, cause CPU 104 and/or GPU 106 to perform various acts. Displaying one or more video clips [0055] [0026], storing information in the memory that is accessible by the GPU).
Although Lee discloses accessing the timestamp from the memory with GPU and comparing timestamps, Lee does not explicitly teach but Morgan teaches generating a first hash code in view of current content (Morgan teaches hash codes are generated [0005]. The hash codes of selected content may be recalculated and checked against the stored hashes at corresponding time labels [0016] [0014]);
initiating one or more content rendering operations to embed the current content, the first timestamp, and the first hash code in first display content (Morgan teaches segments of audio or segments of video includes timecode and hash code [0015] [0020]. The hash codes of selected content may be recalculated and checked against the stored hashes at corresponding time labels, and success or error notifications generated (“success or error notification shows an operation with the information”) [0016] Figs. 2 and 3);
retrieving, a second timestamp and a second hash code from second display content that is stored in the memory (Morgan teaches Metadata storage 320 stores the N-tuples 312 corresponding to video data 310. Metadata storage 318 stores the N-tuples 316 corresponding to audio data 314 [0015]. The essence may then be decoded by decoder 416, 422 for subsequent display or processing [0017] Figs. 3 and 4);
comparing the first hash code to the second hash code retrieved from the second display content (Morgan teaches upon retrieval from storage, the hash codes are generated for the retrieved essence and compared to the stored hash codes to verify that the content has not been modified [0005]); and 
responsive to determining that the second timestamp does not correspond to the current time of the computer system or the first hash code does not match the second hash code, determining that the display content displayed on the display device is outdated (Morgan teaches Upon retrieval from storage, the hash codes are generated for the retrieved essence and compared to the stored hash codes to verify that the content has not been modified [0005]. The hash codes of selected content may be recalculated and checked against the stored hashes at corresponding time labels, and success or error notifications generated as desired [0016]. Content is displaying [0017-0018][0021]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by Lee to include the content to be embedded with hash code and timestamp to display content as disclosed by Morgan. One of ordinary skill in the art would have been motivated for the purpose of error checking and verifying the content (Morgan [0004-0005]).
Although Lee and Morgan discloses timestamps (Lee [0043]), the combination of Lee-Morgan do not explicitly teach but Koeppel teaches comparing a current time of the computer system to the second time stamp retrieved form the second display content (Koeppel teaches SWD processor may check a timestamp associated with the received or recalled account information, in step 634. For example, processor may compare the timestamp to a current time from an internal clock to determine the age of the account information. If the difference between the timestamp and the current time is greater than a predetermined amount, then in step 636 may provide an indication on display that the account information is “old” (i.e. not current account information). If the account information is at least one hour old, display may include an icon to inform user that the account information is older information [0071] [0035]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee-Morgan to include comparing a current time of the computer system to the second time stamp retrieved form the second display content as disclosed by Koeppel. One of ordinary skill in the art would have been motivated for the purpose of ensuring the correct account information is displayed and/or that the information display is secure (Koeppel [0004-0005]).

Claims 3 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160225410, hereinafter Lee) in view of Morgan (US 20110099462), in view of Koeppel et al. (US 20160063478, hereinafter Koeppel) and in further view of Hodge et al. (US 20180218753, hereinafter Hodge).

Re. claim 3, the combination of Lee-Morgan-Koeppel teach the method of claim 1. 
Although the combination of Lee-Morgan-Koeppel teaches timestamp and hash code, the combination of Lee-Morgan-Koeppel do not explicitly teach but Hodge teaches wherein retrieving the second timestamp and the second hash code occurs at a specified frequency that is greater than or equal to the frequency at which the display content is expected to be refreshed (Hodge teaches the selected video clip, including its associated metadata and message digest (one for each predetermined segment of video, such as every 2 seconds), are locally decrypted using an appropriate decryption technique, such as GPG. Then, local software is used to individually hash every predetermined segment of the video to generate a “new” message digest for each video segment. The new message digest for each segment is then compared with the original message digest for that segment, to authenticate each segment of video [0058]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee-Morgan-Koeppel to include wherein retrieving the second timestamp and the second hash code occurs at a specified frequency that is greater than or equal to the frequency at which the display content is expected to be refreshed as disclosed by Hodge. One of ordinary skill in the art would have been motivated for the purpose of authenticating each segment of the video (Hodge [0058]).

Re. claim 15, rejection of clam 13 is included and claim 15 is rejected with the same rationale as applied in claim 3 above.

Claims 4 and 21 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160225410, hereinafter Lee) in view of Morgan (US 20110099462), in view of Koeppel et al. (US 20160063478, hereinafter Koeppel), and in further view of Patel et al. (US 20200359076, hereinafter Patel).

Re. claim 4, the combination of Lee-Morgan-Koeppel teach the method of claim 1.
Although the combination of Lee-Morgan-Koeppel teach timestamp, the combination of Lee-Morgan-Koeppel do not explicitly teach but Patel teaches wherein the determining that the second  timestamp does not correspond to the current time of the computer system comprises: determining that a difference between the second timestamp and the current time is more than a threshold time (Patel teaches may compare the age of the embedded advertisement with the threshold period of time [0088]. Determining that the age of the embedded advertisement exceeds the threshold period of time, determine that the embedded advertisement in the media asset needs to be updated [0089]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee-Morgan-Koeppel to include wherein the determining that the second  timestamp does not correspond to the current time of the computer system comprises: determining that a difference between the second timestamp and the current time is more than a threshold time as disclosed by Patel. One of ordinary skill in the art would have been motivated for the purpose of ensuring that the ad is up-to-date (Patel [0091]).

Re. claim 21, rejection of clam 20 is included and claim 21 is rejected with the same rationale as applied in claim 4 above.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (US 20160225410, hereinafter Lee) in view of Morgan (US 20110099462), in view of Koeppel et al. (US 20160063478, hereinafter Koeppel), and in further view of Carapelli et al. (US 20150121082, hereinafter Carapelli).
Re. claim 6, the combination of Lee-Morgan-Koeppel teach the method of claim 1, stored in a memory accessible by a graphics processing unit (GPU) and to render the first display content on a display device; (Lee discloses CPU 104 and/or GPU 106 may generate timestamps and/or store the generated timestamps in a suitable portion of memory unit 112 [0043]. The image shown in video window 310 also corresponds to a frame of highlight video compilation 307.2 corresponding to a time of 2:32 [0085-0086]. Highlight application module 114 is a portion of memory unit 112 configured to store instructions, that when executed by CPU 104 and/or GPU 106, cause CPU 104 and/or GPU 106 to perform various acts. Displaying one or more video clips [0055] [0026], storing information in the memory that is accessible by the GPU).
Although Lee discloses accessing the timestamp from the memory with GPU and comparing timestamps, Lee does not explicitly teach but Morgan teaches content rendering operations to embed the current content, the first timestamp, and the first hash code in first display content (Morgan teaches segments of audio or segments of video includes timecode and hash code [0015] [0020]. The hash codes of selected content may be recalculated and checked against the stored hashes at corresponding time labels, and success or error notifications generated (“success or error notification shows an operation with the information”) [0016] Figs. 2 and 3).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee to include content rendering operations to embed the current content, the first timestamp, and the first hash code in first display content as disclosed by Morgan. One of ordinary skill in the art would have been motivated for the purpose of error checking and verifying the content (Morgan [0004-0005]).
The combination of Lee-Morgan-Koppel do not explicitly teach but Carapelli teaches render the first display content on the display device unless a failure of the computer system occurs (Carapelli teaches using cryptographic watermarking for content executed or otherwise rendered on a device during the execution or rendering in authenticating the content. If the watermarking is not authentic, or is not authenticated within a certain time period for example, the content can be terminated or otherwise blocked from being presented [0006]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee-Morgan-Koeppel to include render the first display content on the display device unless a failure of the computer system occurs as disclosed by Carapelli. One of ordinary skill in the art would have been motivated for the purpose of prevent malicious or rogue applications from compromising display (Carapelli [0034]).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160225410, hereinafter Lee) in view of Morgan (US 20110099462), in view of Koeppel et al. (US 20160063478, hereinafter Koeppel),and in further view of Li et al. (US 20140310809, hereinafter Li).
Re. claim 8, the combination of Lee-Morgan-Koeppel teach the method of claim 1. Although the combination of Lee-Morgan-Koeppel teaches rendering operation by GPU, the combination of Lee-Morgan-Koeppel do not explicitly teach but Li teaches wherein the content rendering operations are implemented by a graphics driver and executed by the GPU (Li teaches the web browser 125 may interface with a kernel mode graphics driver 140 to render the 3D graphics component 130 delivering a malicious instruction 145 the GPU 150 by the graphics driver 140 for ultimate rendering on a display [0014]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee-Morgan-Koeppel to include responsive to determining that the second timestamp corresponds to the current time of the computer system determining that the display content displayed on the display device s up to date as disclosed by Li. One of ordinary skill in the art would have been motivated for the purpose of or ultimate rendering on a display (Li [0014]).
 
Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160225410, hereinafter Lee) in view of Morgan (US 20110099462), and in further view of Chow et al. (US 20090240955, hereinafter Chow).

Re. claim 9, Lee-Koeppel-Patel teach the method of claim 1.
Although the combination of Lee-Morgan teaches timestamp and hash code, the combination of Lee-Morgan do not explicitly teach but Chow teaches wherein the first timestamp and the first hash code are embedded within a digital watermark (Chow include robust digital watermarking which could include details such as the imaging devices ID, time and date stamp to provide ownership at a later date, cryptography schemes such as digital signatures (e.g. public key infrastructure) and message digest schemes employed as fragile watermarks to ensure the digital content is authentic [0055])
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee-Morgan to include wherein the first timestamp and the first hash code are embedded within a digital watermark as disclosed by Chow. One of ordinary skill in the art would have been motivated for the purpose of or ultimate rendering on a display (Chow [0055]).

Claims 10 and 11 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160225410, hereinafter Lee) in view of Morgan (US 20110099462), in view of Chow et al. (US 20090240955, hereinafter Chow), in view of Koeppel et al. (US 20160063478, hereinafter Koeppel), and in further view of Hong et al. (US 20160314462, hereinafter Hong).

Re. claim 10, the combination of Lee-Morgan-Koeppel-Chow teach the method of claim 9. The combination of Lee-Morgan-Chow do not explicitly teach but Hong teaches wherein the digital watermark comprises a two dimensional barcode in which the first timestamp and the first hash code are encoded (Hong teaches QR code includes timestamp and hash value [0019]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee-Morgan-Koeppel-Chow to include wherein the digital watermark comprises a two dimensional barcode in which the first timestamp and the first hash code are encoded as disclosed by Hong. One of ordinary skill in the art would have been motivated for the purpose of performing authentication (Hong [0055]).

Re. claim 11, the combination of Lee-Morgan-Koeppel-Chow-Hong teach the method of claim 10, The combination of Lee-Morgan-Koeppel-Chow do not explicitly teach but Hong teaches wherein an identification number for the display device is encoded in the two dimensional barcode (Hong teaches QR contains QR ID information [0019]. QR has terminal ide information [0021] [0049]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee-Morgan-Koeppel-Chow to include wherein the digital watermark comprises a two dimensional barcode in which the first timestamp and the first hash code are encoded as disclosed by Hong. One of ordinary skill in the art would have been motivated for the purpose of performing authentication (Hong [0055]).

Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160225410, hereinafter Lee) in view of Morgan (US 20110099462), Koeppel et al. (US 20160063478, hereinafter Koeppel), in view of Chow et al. (US 20090240955, hereinafter Chow), and in further view of Sharma et al. (US 20170344776, hereinafter Sharma).

Re. claim 12, the combination of Lee-Morgan-Koeppel-Chow teach the method of claim 9, the combination of Lee-Morgan-Koeppel-Chow do not explicitly teach but Sharma teaches wherein at least one or the Red, Green, or Blue (RGB) channel of the digital watermark is varied form the display content (Sharma all three barcodes are of the same type this is not a constraint for encoding incoherent barcodes and the three barcodes may be of different types and are embedded within a common spatial area of the encoded RGB color barcode only in order to better exploit the area allocated to the color barcode. Because each of the RGB channels carries a complete monochrome barcode, localization of the synchronization patterns and alignment of the geometric layout of the encoded barcode to the image [0056]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee-Morgan-Koeppel-Chow to include wherein at least one or the Red, Green, or Blue (RGB) channel of the digital watermark is varied form the display content as disclosed by Sharma. One of ordinary skill in the art would have been motivated for the purpose of locations relative to each other, of a plurality of synchronization patterns and a plurality of data encoding modules (Sharma [0005]).

Claims 14 and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160225410, hereinafter Lee) in view of Morgan (US 20110099462), Koeppel et al. (US 20160063478, hereinafter Koeppel), and in further view of Crane et al. (US 20170357495, hereinafter Crane).
Re. claim 14, the combination of Lee-Morgan-Koeppel teach the system of claim 13.
Although the combination of Lee-Morgan-Koeppel disclose a plurality of display device, the combination of Lee-Morgan-Koeppel do not explicitly teach but Crane teaches wherein the processing device is further to: retrieve, from the one or more memories, a plurality of display device identification numbers, wherein each of the plurality of display device identification numbers corresponds with one of the plurality of display devices (Crane teaches multiple requests can be received from different applications that are part of the dock where the different requests include timeline information indicating when the application data for the corresponding application will expire or become outdated. First time information can indicate a time in which the current application data residing on the mobile device's memory becomes outdated [0062]. Update retriever for a combination of mobile devices [0048]. The update retriever may obtain the data based on a timestamp indicating when the current data will become outdated (e.g., minutes before the time specified by the timestamp or at the time specified by the timestamp) [0077]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee-Morgan-Koeppel to include retrieve, from the one or more memories, a plurality of display device identification numbers, wherein each of the plurality of display device identification numbers corresponds with one of the plurality of display devices as disclosed by Crane. One of ordinary skill in the art would have been motivated for the purpose of retrieving updated data that was last shown and preventing applications form requesting updated data whenever they want, which improves budget and preventing delays (Crane [0005]).

Re. claim 16, the combination of Lee-Morgan-Koeppel teach the system of claim 14, Although Lee does not explicitly teach but Morgan teaches identifying the plurality of display devices that is outdated using the at least one of the plurality of second hash codes (Morgan teaches upon retrieval from storage, the hash codes are generated for the retrieved essence and compared to the stored hash codes to verify that the content has not been modified [0005]. Content is displaying [0017-0018][0021]. Segments of audio or segments of video includes timecode and hash code [0015] [0020]. The hash codes of selected content may be recalculated and checked against the stored hashes at corresponding time labels, and success or error notifications generated (“success or error notification shows an operation with the information” as outdated) [0016] Figs. 2 and 3).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee to include identifying the plurality of display devices that is outdated using the at least one of the plurality of second hash codes as disclosed by Morgan. One of ordinary skill in the art would have been motivated for the purpose of error checking and verifying the content (Morgan [0004-0005]).
Although the combination of Lee-Morgan do not explicitly teach but Koeppel teaches identifying the plurality of display devices that is outdated using the at least one of the plurality of second timestamps (Koeppel teaches SWD processor may check a timestamp associated with the received or recalled account information, in step 634. For example, processor may compare the timestamp to a current time from an internal clock to determine the age of the account information. If the difference between the timestamp and the current time is greater than a predetermined amount, then in step 636 may provide an indication on display that the account information is “old” (i.e. not current account information). If the account information is at least one hour old, display may include an icon to inform user that the account information is older information [0071] [0035]. one or more devices for displaying account information [0032]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee-Morgan to include comparing a current time of the computer system to the second time stamp retrieved form the second display content as disclosed by Koeppel. One of ordinary skill in the art would have been motivated for the purpose of ensuring the correct account information is displayed and/or that the information display is secure (Koeppel [0004-0005]).
Although the combination of Lee-Morgan-Koeppel do not explicitly teach but Crane teaches where the processing device is further to: identify the at least one of the plurality of display devices that is outdated using the corresponding one of the plurality of display device identification numbers (Crane teaches multiple requests can be received from different applications that are part of the dock where the different requests include timeline information indicating when the application data for the corresponding application will expire or become outdated. First time information can indicate a time in which the current application data residing on the mobile device's memory becomes outdated [0062]. Update retriever for a combination of mobile devices [0048]. The update retriever may obtain the data based on a timestamp indicating when the current data will become outdated (e.g., minutes before the time specified by the timestamp or at the time specified by the timestamp) [0077]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee-Morgan-Koeppel to include where the processing device is further to: identify the at least one of the plurality of display devices that is outdated using the at least one of the plurality of timestamps and the corresponding one of the plurality of display device identification numbers as disclosed by Crane. One of ordinary skill in the art would have been motivated for the purpose of retrieving updated data that was last shown and preventing applications form requesting updated data whenever they want, which improves budget and preventing delays (Crane [0005]).

Claim 18 is rejected under 35 U.S.C. 103 as being unpatentable over  Lee et al. (US 20160225410, hereinafter Lee) in view of Morgan (US 20110099462), Koeppel et al. (US 20160063478, hereinafter Koeppel), in view of Crane et al. (US 20170357495, hereinafter Crane) and in further view of Chow et al. (US 20090240955, hereinafter Chow).

Re. claim 18, the combination of Lee-Morgan-Koeppel-Crane teach the system of claim 14.
Although the combination of Lee-Morgan-Koeppel-Crane discloses a digital watermark, a plurality of timestamps, and a plurality of display device identification number, the combination of Lee-Morgan-Koeppel do not explicitly teach but Chow teaches wherein each of the plurality of timestamps and corresponding one of the plurality of display device identification numbers are embedded within a digital watermark (Chow include robust digital watermarking which could include details such as the imaging devices ID, time and date stamp to provide ownership at a later date, cryptography schemes such as digital signatures (e.g. public key infrastructure) and message digest schemes employed as fragile watermarks to ensure the digital content is authentic [0055]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of Lee-Morgan-Koeppel-Crane to include wherein each of the plurality of timestamps and corresponding one of the plurality of display device identification numbers are embedded within a digital watermark as disclosed by Chow. One of ordinary skill in the art would have been motivated for the purpose of or ultimate rendering on a display (Chow [0055]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Lee et al. (US 20160225410, hereinafter Lee) in view of Morgan (US 20110099462), Koeppel et al. (US 20160063478, hereinafter Koeppel), in view of Crane et al. (US 20170357495, hereinafter Crane), in view of Chow et al. (US 20090240955, hereinafter Chow), in further view of Hong et al. (US 20160314462, hereinafter Hong).

Re. claim 19, the combination of Lee-Morgan-Koeppel-Crane-Chow teach the system of claim 18.
Although the combination of Lee-Morgan-Koeppel-Crane-Chow do not explicitly teach but Brant teaches wherein the digital watermark comprises a two dimensional barcode (Hong teaches QR contains QR ID information [0019]. QR has terminal ide information [0021] [0049]).
Therefore, it would have been obvious to one or ordinary skill in the art before the effective filing date of the claimed invention to modify the method disclosed by the combination of the combination of Lee-Morgan-Koeppel-Crane-Chow to include wherein the digital watermark comprises a two dimensional barcode as disclosed by Hong. One of ordinary skill in the art would have been motivated for the purpose of performing authentication (Hong [0055]).

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Gnanasambandam et al. (US 20090172457) discloses monitoring timestamps. Comparing the timestamp with the client's clock to determine if content is a bad data [0013].
Verbeure et al. (US 20170075432) discloses the GPU 250 stores a timestamp associated with each image rendered to the frame buffer. a last command associated with the rendering of each image may access a system clock and store a time represented by the system clock in a register, a local shared memory (e.g., Static RAM or SRAM included on the silicon substrate of the GPU 250) [0061].
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KEVIN A AYALA whose telephone number is (571)270-3912. The examiner can normally be reached Monday-Thursday 8AM-5PM; Friday: Variable EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jorge Ortiz-Criado can be reached on 571-272-7624. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/K.A./Examiner, Art Unit 2496                                                                                                                                                                                         
/JORGE L ORTIZ CRIADO/Supervisory Patent Examiner, Art Unit 2496